DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/05/22, with respect to the rejection(s) of claim(s) 1-2,5-10, 13-18 and 21-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Silva (Pub No 20180279203) further in view of Jeong (Pub No 20080205331).

Regarding claim 1, Applicant argues If the Examiner is to maintain this rejection, he is asked to point out in specific detail where Park discloses this feature. Accordingly, claim 1 is allowable over Park, taken alone or in combination with Silva and Axmon. Claims 9 and 17 recite similar language as claim 1 in this regard and are allowable for at least the same reasons as claim 1.
 The examiner relies on newly cited prior art Jeong (Pub No 20080205331) to teach the limitation “SIB offset” and “updating the SIB offset at a User Equipment (UE), allowing the UE to calculate the subframe number carrying the first SIB information.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-2, 5-10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (Pub No 20180279203) further in view of Jeong (Pub No 20080205331).

Regarding claim 1 and 9 and 17,
 	Silva teaches a method for scheduling System Information Blocks (SIBs), comprising:  
 	A non-transitory computer-readable medium containing instructions for schedule SIBs; (see non-transitory computer readable medium, see claim 29)
 	A wireless network device; (interpreted as access node 120, 130, e.g. a base station, such as a Radio Base Station (RBS), see para [0034])
 	transmitting a Master Information Block (MIB) at a first fixed cycle; starting from a first System Frame number (SFN); (interpreted as This access information, i.e. MIB and SIB1, is transmitted by the network at a fixed cycles. For instance, MIB is transmitted every 4 frames starting from System Frame Number (SFN) SFN 0, see para [0004])
 	transmitting a first SIB at a second fixed cycle wherein transmitting a first complete SIB at a second fixed cycle comprises transmitting a complete SIB every eight frames start after System Frame Number (SFN) 0;. (interpreted as This access information, i.e. MIB and SIB1, is transmitted by the network at a fixed cycles… SIB1 is also transmitted every 8 frames starting from SFN 0, see Silva para [0004]).
 	
 	However Silva does not teach SIB offset;
  	updating the SIB offset at a User Equipment (UE), allowing the UE to calculate the subframe number carrying the first SIB information.

 	Jeong teaches SIB offset; (SFN offset, see para [0020]) updating the SIB offset at a User Equipment (UE), allowing the UE to calculate the subframe number carrying the first SIB information. (interpreted as UE apparatus for receiving system information in a mobile communication system, in which a receiver receives a reference SFN and an SFN offset in different resources, see para [0020]. Also see the UE receives in step 1251 N SFN offsets (N>=1) in next P-BCH transmission periods, and in step 1253 detects and corrects SFN offset reception errors by checking the continuity of the received SFN offsets, see para [0071])
	It would have been obvious to one of ordinary skill in the art to combine the SIB taught by Silva with the SIB offset as taught by Jeong since it is known in the art to transmit location of data so that it can be received at the correct subframe number.
 	
Regarding claim 2 and 10 and 18,
 	Silva in view of Jeong teaches the method of claim 1, wherein transmitting a MIB at a first fixed cycle comprises transmitting a MIB every four frames starting after System Frame Number (SFN) 0. (interpreted as For instance, MIB is transmitted every 4 frames starting from System Frame Number (SFN) SFN 0, see Silva para [0004]).

Regarding claim 5 and 13,
	Silva in view of Jeong teaches the method of claim 1 wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed by an eNodeB (interpreted as such as a Radio Base Station (RBS), which sometimes may be referred to as e.g. "eNB", "eNodeB", "NodeB", "B node", or BTS (Base Transceiver Station), depending on the technology and terminology used, see Silva para [0034]).

Regarding claim 6 and 14,
	Silva in view of Jeong teaches the method of claim 1 wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed by a Multi Radio Access Network (RAN) node. (interpreted as In a wireless communication network 102, such as a cellular network, wireless communication devices 101, 110 communicate e.g. via a Radio Access Network (RAN) to one or more core networks (CNs), for example as depicted in FIGS. 11 and 12, see Silva para [0033]).

Regarding claim 7 and 15,
 	Silva in view of Jeong teaches the method of claim 1 wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed by a coordinating server (interpreted as a server via the RAN and possibly one or more core networks, comprised within the network, see Silva para [0033]).

Regarding claim 8 and 16,
	Silva in view of Jeong teaches the method of claim 1 however does not teach wherein the transmitting a MIB, transmitting a first SIB and transmitting other SIBs are performed in part by at least two of an eNodeB, a Multi Radio Access Network (RAN) node, and a coordinating server (interpreted as Referring to FIG. 1, each of Evolved UMTS Radio Access Networks (E-UTRANs or E-RANs) 110 is simplified to a 2-node structure including Evolved Node Bs (ENBs) 120 and 122 and an anchor node 130, or ENBs 124, 126 and 128 and an anchor node 132. A User Equipment (UE) 101 is connected to an Internet Protocol (IP) network 114 via the E-UTRAN 110. The ENBs 120 to 128 correspond to legacy Node Bs in the UMTS system and are connected to the UE 101 via radio channels. Compared to the legacy Node Bs, the ENBs 120 to 128 play a more complex role, see Jeong para [0007])
	It would have been obvious to one of ordinary skill in the art to combine the SIB taught by Silva with the systems as taught by Jeong since it is known in the art of communications to transmit in a network with multiple base stations and servers.

Claim  21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (Pub No 20180279203) further in view of Jeong (Pub No 20080205331) and Jeong (Pub No 20080227447).

Regarding claim 21 and 22 and 23,
	Silva in view of Jeong’331 teaches the non-transitory computer-readable medium of claim 17 however they do not teach further comprising instructions for configuring different UEs with different SIB offset parameters, enabling the multiple private networks to be isolated from each other.
 	Jeong’447 teaches further comprising instructions for configuring different UEs with different SIB offset parameters, enabling the multiple private networks to be isolated from each other. (interpreted as the system including at least one neighbor cell with an offset in system information from a serving cell, the offset indicating a Home cell or a Private network, the neighbor cell with the offset is extracted, a determination is made as to whether the extracted neighbor cell is included in a Home cell or Private network list, the offset is added to a measurement of the extracted neighbor cell and the extracted neighbor cell is selected as a candidate cell if the extracted neighbor cell is included in the Home cell or Private network list, system information is received from the candidate cell, and the candidate cell is selected, see para [0022])
	It would have been obvious to one of ordinary skill in the art to combine the SIB offset taught by Silva in view of Jeong’331 with the different system information offsets taught by Jeong’447 to differentiate between networks thereby preventing collision of data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461